
	
		III
		109th CONGRESS
		2d Session
		H. CON. RES. 497
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 7, 2006
			Received
		
		CONCURRENT RESOLUTION
		To honor the memory of Arnold
		  Red Auerbach.
	
	
		Whereas
			 Arnold Red Auerbach was born on September 20, 1917, in Brooklyn,
			 New York, the son of immigrants from Minsk, Russia;
		Whereas
			 Red started playing basketball as a public school student in Brooklyn and later
			 became a star guard for Eastern District High School, making all-scholastic
			 second team in his senior year;
		Whereas
			 Red started his coaching career at St. Albans Prep School and Roosevelt High
			 School in Washington, D.C., before serving in the United States Navy from 1943
			 to 1946;
		Whereas, in 1946, Red began his
			 professional coaching career with the Washington Capitols in the Basketball
			 Association of America (BAA) and led the team to the 1947 and 1949 division
			 titles, joining the Boston Celtics as coach in 1950 after the BAA merged with
			 the National Basketball Association (NBA);
		Whereas
			 Red’s record of success on the basketball court and in the Celtics’ front
			 office is unmatched;
		Whereas
			 during Red’s leadership of the Boston Celtics, the team won 16 NBA
			 championships, including 9 championships, with a record 8 in a row, during
			 Red’s tenure as coach;
		Whereas
			 when Red retired from coaching in 1966 to become general manager of the
			 Celtics, he was the winningest coach in NBA history with 1,037 victories and
			 had won almost two-thirds of the games he had coached over a 20-year NBA
			 coaching career;
		Whereas
			 during his nearly 57-year tenure with the Celtics as Head Coach, General
			 Manager, Vice Chairman of the Board, and President, Red was the architect of
			 one of the greatest dynasties in the history of professional sports;
		Whereas
			 Red infused the Celtics organization with the values of teamwork, respect,
			 tenacity, and loyalty, creating a culture known as Celtic Pride
			 that will be forever associated with the Boston Celtics franchise;
		Whereas
			 Red’s imprint on the Celtics, the NBA, and the game of basketball is permanent
			 and visible today in innovations that Red developed, including the sixth
			 man role and fast break style of play;
		Whereas
			 Red was an effective and tireless ambassador for the game of basketball, both
			 in the United States and overseas, conducting clinics, barnstorming with the
			 Celtics, starring in the successful television series Red on
			 Roundball, writing 7 books on basketball, including the influential
			 Basketball For The Player, The Coach, and The Fan, and
			 participating with Celtic great and Hall of Famer Larry Bird in the
			 instructional video, Winning Basketball;
		Whereas
			 Red received numerous awards and honors in recognition of his extraordinary
			 achievements, such as selection as the NBA Coach of the Year in 1965, induction
			 into the Naismith Memorial Basketball Hall of Fame in 1969, designation as the
			 NBA Executive of the Year in 1980, and selection as The
			 Greatest Coach in the History of the NBA by the Professional Basketball
			 Writers’ Association of America in 1980;
		Whereas
			 Red’s lighting of his cigar in the closing moments of an imminent Celtics’
			 victory became an enduring symbol of success in Boston and around the
			 world;
		Whereas
			 Red’s legacy extends beyond the game of basketball and includes his important
			 contributions to the advancement of a colorblind society through his decision
			 to draft the NBA’s first African-American player, Chuck Cooper, in 1950, hire
			 the first African-American head coach in professional sports, Bill Russell, in
			 1966, and field the first starting lineup in the NBA consisting entirely of
			 African-American players in 1964; and
		Whereas
			 the name Red Auerbach will forever be synonymous with winning,
			 intensity, integrity, and charitable causes: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)Arnold Red Auerbach was a
			 basketball genius who embodied the values of creativity, determination,
			 versatility, and commitment to helping the less fortunate;
			(2)Red Auerbach was a leader in the effort to
			 remove racial barriers and allow merit to prevail in professional sports,
			 through his decisions to draft, hire, and prominently feature African-Americans
			 on the Boston Celtics basketball team; and
			(3)Red Auerbach’s place among the greatest
			 coaches and executives of all time is assured, his contributions to the
			 betterment of society will always endure, and his life exemplifies the very
			 best ideals of the United States.
			
			
	
		
			Passed the House of
			 Representatives December 6, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
